DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 12/21/20 are acknowledged.
Previously, Group 2 was elected.
Claims 1-20, 23-32, 34-40, 47-48 and 61 have been cancelled. 
Claims 21-22, 33, 41-46, 49-60 and 62-75 are being examined.

Priority
This application claims benefit of 62/687,732 06/20/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/20 (x2) have been considered by the examiner.

Claim Rejections - 35 USC § 112 – Maintained/updated
Claims were previously rejected under 112. Since the claims have been amended and new claims added the rejection is updated to correspond to the instant claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 33, 41-46, 49-60 and 62-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 53 recites ‘the carnitine entity’. There is insufficient antecedent basis for this limitation in the claim. Claim 53 depends on claim 21. However, the most recent amendment to claim 21 has deleted the phrase ‘or a carnitine entity’.
Claims 21 and 33 recite ‘the total wt. % of the amino acid entities in the composition in dry form’. Amino acid entity is defined in terms of derivative (page 12 lines 16-18) where examples of NAC derivatives include cystine and cysteamine (Table 1 on page 13). Since cystine involves a modification at the side chain of the amino acid and cysteamine does not even include an acid it is unclear what features are required to determine that a given compound could be considered a derivative. Thus the determination of the total wt. % of other amino acid entities is unclear. The claims that depend on claims 21 and 33 do not clarify the meaning with respect to the determination of the wt. % of other amino acid entities. Claims 45 and 65 also recite amino acid entities. Claim 60 recites amino acid entity. Claims 73-74 recite ‘of the amino acid entities’.

Response to Arguments - 112
	The rejection of canceled claims is withdrawn. Applicants’ arguments will be considered to the extent that they apply to the instant claims.
12/21/20 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are rejected as set forth above.
Although applicants argue that the claims have been amended to recite specific amino acid entity sets, claim 60 still recites ‘amino acid entity’ and is not limited to any particular sets. Further, as recited in claims 21 and 33 a total wt. % is required which is determined in context of ‘the total wt. % of the amino acid entities in the composition’. Amino acid entity is defined in terms of derivative (page 12 lines 16-18) where examples of NAC derivatives include cystine and cysteamine (Table 1 on page 13). Since cystine involves a modification at the side chain of the amino acid and cysteamine does not even include an acid it is unclear what features are required to determine that a given compound could be considered a derivative. Thus the determination of the total wt. % of other amino acid entities is unclear. The determination of a weight percentage in terms of  ‘other amino acid entities’ is not necessarily the same as determination of a weight percentage in terms of total components.

	Claim Rejections - 35 USC § 103 - withdrawn
	The previous 103 rejections based on Hamill or Hamill046 are withdrawn based on applicants arguments specifically that Hamill and Hamill046 are not available as prior art as they fall under the exception of 35 USC 102(b)(2)(C).

Claim Rejections - 35 USC § 103 – Maintained/Updated
.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 33, 41-46, 49-57, 60, 62-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernest (US 2004/0067224; cited on page 12 of 35 page IDS of 8/28/19).
Ernest teach formulations for enteral administration to a patient (abstract). Ernest teach that the formulations are designed to treat diseases including liver dysfunction (section 0011 and table below section 0011 specifically the 5th to last entry). Ernest that the formula is designed toward optimal organ function (sections 0012 and 0082). Ernest teach that the formulation specifically includes arginine, glutamine and proline (claim 1) and a branched chain amino acid can be leucine or isoleucine (claim 2). Ernest teach that the formulation further comprise serine (section 0039). Ernest teach that the formulation further comprises N-acetyl-cysteine (claim 8 and section 0095). Ernest teach the inclusion of vitamins or minerals (section 0046) including L-carnitine (section 0060). Ernest teach that the amino acids be provided in the L form (section 0039). Ernest teach ranges of amounts for the components (sections 0031-0042) and recognizes that adjustments can be made (section 0082). Ernest does teach the importance of the non-essential nutrients (section 0004) and recites L-serine as a non-essential amino acid (section 0039) and further recites that with respect to the exemplary formula that other non-essential amino acids would be included as a matter of completeness (section 0041). Ernest teach subjects who are fed oral supplements as well as by tube feeding (section 0005).
	Ernest does not teach a specific working example where any compositions are administered to subjects.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Ernest based on the specific suggestions of Ernest. Since Ernest teach that the formulations are designed to treat diseases including liver dysfunction (section 0011 and table below section 0011 specifically the 5th to last entry) and that the formula is designed toward optimal organ function (sections 0012 and 0082) one would have been motivated to administer to such subjects. Since Ernest teach specific components in the formula 
	In relation to the subjects as recited in claims 21, 33 and 55-57, the instant specification (pages 16-17) recognizes that treating includes before the onset or development of any disease. Further, Ernest teach that the formulations are designed for patients (abstract) specifically to treat diseases including liver dysfunction (section 0011 and table below section 0011 specifically the 5th to last entry) and recognizes organs and hepatic failure (sections 0012 and 0082). Although claims 55-57 mention certain ailments the subjects are not required to have such ailments.
In relation to the composition administered in claim 21, Ernest teach that the formulation specifically includes arginine and glutamine (claim 1), specifically L-arginine (section 0032) and L-glutamine (section 0033) and a branched chain amino acid can be leucine (claim 2) specifically L-leucine (section 0037). Ernest teach that the formulation further comprises N-acetyl-cysteine (claim 8 and section 0095). Ernest does teach the importance of the non-essential nutrients (section 0004) and recites L-serine as a non-essential amino acid (section 0039) and further recites that with respect to the exemplary formula that other non-essential amino acids would be included as a matter of completeness (section 0041). With respect to the amounts, Ernest teach ranges of amounts for the components (sections 0031-0042) and recognizes that adjustments can be made (section 0082). The optional conditions recited in claim 21 are optional and thus not required.	
	In relation to the composition administered in claim 33, Ernest teach that the formulation includes arginine (claim 1) specifically L-arginine (section 0032) and a branched chain amino 
	In relation to claim 41, Ernest teach that the formulation can include a combination of branched chain amino acids including leucine and isoleucine (claim 2) specifically the L-forms (section 0037).
	In relation to claims 42-46, 49, 52 and 62-66, Ernest specifically teach the L-amino acid form (section 0039) and specifically states that not all amino acids are included (section 0039 and claim 1). Since Ernest does teach the importance of the non-essential nutrients (section 0004) one would have been motivated to include the non-essential amino acids.
	In relation to claims 50-51, Ernest teach for specific applications (abstract) so one would prepare for such applications and Ernest suggest specific amounts (section 0039 and claim 1).
	In relation to claim 53, Ernest teach ranges of amounts for the components (sections 0031-0042) and recognizes that adjustments can be made (section 0082).
	In relation to claim 54, Ernest teach that the formulations are designed to treat diseases including liver dysfunction (section 0011 and table below section 0011 specifically the 5th to last entry). Ernest that the formula is designed toward optimal organ function (sections 0012 and 0082) and Ernest teach components as claimed.
	In relation to clam 60, Ernest teach that the formulation specifically contain glutamine (claim 1).

	In relation to claims 70-71, Ernest teach subjects who are fed oral supplements as well as by tube feeding (section 0005).
	In relation to claim 72, Ernest teach that the formulation can include a combination of branched chain amino acids including leucine and isoleucine (claim 2) specifically the L-forms (section 0037) and suggest certain amounts of the amino acids (claim 1).

Claims 21-22, 33, 41-46, 49-60 and 62-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ernest (US 2004/0067224; cited on page 12 of 35 page IDS of 8/28/19) in view of Baumgardner et al. (‘N-acetylcysteine attenuates progression of liver pathology in a rat model of nonalcoholic steatohepatitis’ The Journal of Nutrition 2008 pages 1872-1879; ‘Baumgardner’) in view of Ishikawa et al. (‘L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model with upregulation of mitochondrial pathway’ PLOS ONE v9(7) July 2014 pages 1-12; ‘Ishikawa’). 
Ernest teach formulations for enteral administration to a patient (abstract). Ernest teach that the formulations are designed to treat diseases including liver dysfunction (section 0011 and table below section 0011 specifically the 5th to last entry). Ernest that the formula is designed toward optimal organ function (sections 0012 and 0082). Ernest teach that the formulation specifically includes arginine, glutamine and proline (claim 1) and a branched chain amino acid can be leucine or isoleucine (claim 2). Ernest teach that the formulation further comprise serine (section 0039). Ernest teach that the formulation further comprises N-acetyl-cysteine (claim 8 and section 0095). Ernest teach the inclusion of vitamins or minerals (section 0046) including L-
Ernest does not teach a specific working example where any compositions are administered to subjects. Ernest does not specifically teach subjects with disorders as in claims 22 and 58-59.
Baumgardner teach that the effects of n-acetylcysteine were examined in a rat total enteral nutrition model where nonalcoholic steatohepatitis develops (abstract). Baumgardner teach that n-acetylcysteine attenuated progression of liver pathology and that n-acetylcysteine prevents many aspects of nonalcoholic steatohepatitis progression (abstract). Baumgardner teach that nonalcoholic liver disease covers staeatosis and nonalcoholic steatohepatitis (page 1872 first column). Baumgardner teach n-acetylcysteine is also being studied in alcoholic liver disease (page 1872 2nd column). Baumgardner teach that n-acetylcysteine protects against progression of liver injury and that supplementation with n-acetylcysteine is a valuable therapy (pages 1877-1878 connecting paragraph).
	Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Ernest based on the specific suggestions of Ernest. Since Ernest teach that the formulations are designed to treat diseases including liver dysfunction (section 0011 and table below section 0011 specifically the 5th to last entry) and that the formula is designed toward optimal organ function (sections 0012 and 0082) one would have been motivated to administer to such subjects. Further, since Baumgardner teach that the effects of n-acetylcysteine were examined in a rat total enteral nutrition model where nonalcoholic steatohepatitis develops and teach that n-acetylcysteine (which is also taught by Ernest) attenuated progression of liver pathology and that n-acetylcysteine prevents many aspects of nonalcoholic steatohepatitis progression (abstract) one would have been motivated to administer to the subjects taught and suggested by Baumgardner. Further, since Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract) one would have been motivated to administer to such patients based on the beneficial effects. Since the references suggest beneficial effects and Ishikawa teach that 8 week old mice were used (page 2 first complete paragraph of column 2) one would have been motivated to administer to subjects independent of the age. Since Ernest teach specific components in the formula one would have been motivated to include such components. Since Ernest teach ranges of amounts for the components (sections 0031-0042) one would have been motivated to make such amounts. One would have had a reasonable expectation of success since the components and their functions were known in the art and one could have administered the components using known methods. 
In relation to the subjects as recited in claims 21, 33 and 55-57, the instant specification (pages 16-17) recognizes that treating includes before the onset or development of any disease. Further, Ernest teach that the formulations are designed for patients (abstract) specifically to treat diseases including liver dysfunction (section 0011 and table below section 0011 specifically the 5th to last entry) and recognizes organs and hepatic failure (sections 0012 and 0082). Although claims 55-57 mention certain ailments the subjects are not required to have such ailments.
In relation to the subjects of claims 21-22, 33 and 55-59, Baumgardner teach that nonalcoholic liver disease covers staeatosis and nonalcoholic steatohepatitis (page 1872 first column). Baumgardner teach n-acetylcysteine is also being studied in alcoholic liver disease (page 1872 2nd column). Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract). Since the references suggest beneficial effects and Ishikawa teach that 8 week old mice were used (page 2 first complete paragraph of column 2) one would have been motivated to administer to subjects independent of the age.
In relation to the composition administered in claim 21, Ernest teach that the formulation specifically includes arginine and glutamine (claim 1), specifically L-arginine (section 0032) and L-glutamine (section 0033) and a branched chain amino acid can be leucine (claim 2) 
	In relation to the composition administered in claim 33, Ernest teach that the formulation includes arginine (claim 1) specifically L-arginine (section 0032) and a branched chain amino acid can be leucine and isoleucine (claim 2), specifically the L-forms (section 0037). Ernest teach that the formulation further comprises N-acetyl-cysteine (claim 8 and section 0095). Ernest teach the inclusion of vitamins or minerals (section 0046) including L-carnitine (section 0060). With respect to the amounts, Ernest teach ranges of amounts for the components (sections 0031-0042) and recognizes that adjustments can be made (section 0082).
	In relation to claim 41, Ernest teach that the formulation can include a combination of branched chain amino acids including leucine and isoleucine (claim 2) specifically the L-forms (section 0037).
	In relation to claims 42-46, 49, 52 and 62-66, Ernest specifically teach the L-amino acid form (section 0039) and specifically states that not all amino acids are included (section 0039 and claim 1). Since Ernest does teach the importance of the non-essential nutrients (section 0004) one would have been motivated to include the non-essential amino acids.

	In relation to claim 53, Ernest teach ranges of amounts for the components (sections 0031-0042) and recognizes that adjustments can be made (section 0082).
	In relation to claim 54, Ernest teach that the formulations are designed to treat diseases including liver dysfunction (section 0011 and table below section 0011 specifically the 5th to last entry). Ernest that the formula is designed toward optimal organ function (sections 0012 and 0082) and Ernest teach components as claimed.
	In relation to clam 60, Ernest teach that the formulation specifically contain glutamine (claim 1).
In relation to claims 69 and 73-75, Ernest teach the inclusion of vitamins or minerals (section 0046) including L-carnitine and suggest certain amounts of L-carnitine (section 0060). Further, Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first paragraph).
	In relation to claims 70-71, Ernest teach subjects who are fed oral supplements as well as by tube feeding (section 0005). 
	In relation to claim 72, Ernest teach that the formulation can include a combination of branched chain amino acids including leucine and isoleucine (claim 2) specifically the L-forms (section 0037) and suggest certain amounts of the amino acids (claim 1).

Response to Arguments - 103
.
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that Ernest only mentions serine once and an exemplary formula only includes 3 amino acids, Ernest does teach the importance of the non-essential nutrients (section 0004) and recites L-serine as a non-essential amino acid (section 0039) and further recites that with respect to the exemplary formula that other non-essential amino acids would be included as a matter of completeness (section 0041). Thus Ernest specifically suggest the inclusion of the non-essential amino acids including L-serine.
Although applicants argue about examples in the specification, limitations from the specification are not read into the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hepatocyte cell model system for NASH, measuring MCP1 levels, measuring triglyceride levels) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Although applicants argue that L-carnitine is only recited once and is recited in a list of 35 vitamins and minerals, section 0060 of Ernest specifically recites L-carnitine and recites it as a vitamin or mineral (section 0046) so its function was known. The fact that multiple vitamins are recited does not appear to be relevant because the instant claims use the open-ended language 
Although applicants argue that Ernest does not specify which amino acid entities are present or absent in a composition comprising any vitamins and minerals, Ernest does suggest particular amino acids (claims 1-2 and sections 0039 and 0041).
Although applicants argue about examples in the specification, limitations from the specification are not read into the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hepatic stellate cells and measuring procollagen III) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Although applicants argue about the amount of valine, claim 1 recites ranges of amounts and includes 5 g Arg, 7.5 g Gln, 5.5 g Pro and 2.4 g BCAA (which includes Leu, Ile, and Val). If the BCAA is divided evenly among the 3 there would be 0.8 g Val which is already less than 10% (0.8/20.4) not even considering other possible components.
	Although applicants argue that there is no motivation to modify the amount of carnitine, Ernest expressly teach it can be present at 1g (section 0060). Claim 1 recites 1 g Arg, 1 g Pro, 1.5 g Gln and 2.4 g BCAA which would be within the range (1/6.9). 


Double Patenting - Updated
	Claims were previously rejected under double patenting based on the patents, applications and references cited below. Since the claims have been amended the rejections are updated to correspond to the instant claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-22, 33, 41-46, 49-60 and 62-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,238,617 (cited on IDS 8/28/19; ‘617’) in view of Ishikawa et al. (‘L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model with upregulation of mitochondrial pathway’ PLOS ONE v9(7) July 2014 pages 1-12; ‘Ishikawa’). 
617 recite methods for treating by administering compositions with specific amino acids (claims 1 and 5) to specific patients (claim 2) where specific amounts are used (claims 1, 8 and 16-18). 617 recite that serine can be included (claim 7).
617 does not recite carnitine.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 617 based on the specific suggestions of 617. Further, since Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract) one would have been motivated to administer to such patients based on the beneficial effects. Since Ishikawa teach that 8 week old mice were used (page 2 first complete paragraph of column 2) one would have been motivated to administer to subjects independent of the age. Since 617 teach specific components in the formula one would have been motivated to include such components. Since 617 teach ranges of amounts for the components one would have been motivated to make and optimize such amounts. One would have had a reasonable expectation of success since the components and their functions were known in the art and one could have administered the components using known methods. Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first paragraph).
In relation to the subjects as recited in the claims, the instant specification (pages 16-17) recognizes that treating includes before the onset or development of any disease. Further, 617 teach methods for treating by administering compositions with specific amino acids (claims 1 
In relation to the administered agents, 617 teach methods for treating by administering compositions with specific amino acids (claims 1 and 5) to specific patients (claim 2) where specific amounts are used (claims 1, 8 and 16-18). 617 teach that serine can be included (claim 7). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first paragraph).

Claims 21-22, 33, 41-46, 49-60 and 62-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,596,136 (cited on IDS 6/5/20; ‘136’) in view of Ishikawa et al. (‘L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model with upregulation of mitochondrial pathway’ PLOS ONE v9(7) July 2014 pages 1-12; ‘Ishikawa’). 
	136 recite administering to subjects including those with liver ailments (claim 7) where the compositions comprise specific amino acids (claim 20).
	136 does not recite carnitine or specific subjects as in claim 58.
Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 136 based on the specific suggestions of 136. Further, since Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract) one would have been motivated to administer to such patients based on the beneficial effects. Since Ishikawa teach that 8 week old mice were used (page 2 first complete paragraph of column 2) one would have been motivated to administer to subjects independent of the age. Since 136 teach specific components in the formula one would have been motivated to include such components. Since 136 teach ranges of amounts for the components one would have been motivated to make and optimize such amounts. One would have had a reasonable expectation of success since the components and their functions were known in the art and one could have administered the components using known methods. Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first paragraph).
In relation to the subjects as recited in the claims, the instant specification (pages 16-17) recognizes that treating includes before the onset or development of any disease. Further, 136 teach administering to subjects including those with liver ailments (claim 7). Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first 
In relation to the administered agents, 136 teach administering to subjects including those with liver ailments (claim 7) where the compositions comprise specific amino acids (claim 20). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first paragraph).

Claims 21-22, 33, 41-46, 49-60 and 62-75  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,201,513 (cited on IDS 8/28/19; ‘513’) in view of Baumgardner et al. (‘N-acetylcysteine attenuates progression of liver pathology in a rat model of nonalcoholic steatohepatitis’ The Journal of Nutrition 2008 pages 1872-1879; ‘Baumgardner’) in view of Ishikawa et al. (‘L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model with upregulation of mitochondrial pathway’ PLOS ONE v9(7) July 2014 pages 1-12; ‘Ishikawa’). 
	513 recites compositions comprising amino acids (claims 1-11).
	513 does not recite specific methods in the claims nor does 513 recite carnitine.
	MPEP 804 recites 
In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
	
	513 recites specific utilities (column 1).
nd column). Baumgardner teach that n-acetylcysteine protects against progression of liver injury and that supplementation with n-acetylcysteine is a valuable therapy (pages 1877-1878 connecting paragraph).
	Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first paragraph). Ishikawa teach that 8 week old mice were used (page 2 first complete paragraph of column 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 513 based on the specific suggestions of 513. Further, since Baumgardner teach N-acetylcysteine as in the claims of 513 one would have been motivated to administer to known patients. Further, since Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract) one would have been motivated to administer to such patients based on the beneficial effects. Since Ishikawa teach that 8 week old mice were used (page 2 first complete paragraph of column 2) one would have been motivated to administer to subjects independent of the age. Since 513 teach specific components in the formulation one 
In relation to the subjects as recited in the claims, the instant specification (pages 16-17) recognizes that treating includes before the onset or development of any disease. Further, 513 recites specific utilities (column 1). Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first paragraph). Ishikawa teach that 8 week old mice were used (page 2 first complete paragraph of column 2).
In relation to the administered agents 513 recites compositions comprising amino acids (claims 1-11). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first paragraph).

Claims 21-22, 33, 41-46, 49-60 and 62-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,471,034 (‘034’) in view of Baumgardner et al. (‘N-acetylcysteine attenuates progression of liver pathology in a rat model of nonalcoholic steatohepatitis’ The Journal of Nutrition 2008 pages 1872-1879;  in view of Ishikawa et al. (‘L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model with upregulation of mitochondrial pathway’ PLOS ONE v9(7) July 2014 pages 1-12; ‘Ishikawa’). 
	034 recites compositions comprising amino acids (claims 1-20) including serine (claim 14).
	034 does not recite specific methods in the claims nor does 034 recite carnitine.
	MPEP 804 recites 
In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
	
	034 recites specific utilities (column 1).
Further, Baumgardner teach that the effects of n-acetylcysteine were examined in a rat total enteral nutrition model where nonalcoholic steatohepatitis develops (abstract). Baumgardner teach that n-acetylcysteine attenuated progression of liver pathology and that n-acetylcysteine prevents many aspects of nonalcoholic steatohepatitis progression (abstract). Baumgardner teach that nonalcoholic liver disease covers staeatosis and nonalcoholic steatohepatitis (page 1872 first column). Baumgardner teach n-acetylcysteine is also being studied in alcoholic liver disease (page 1872 2nd column). Baumgardner teach that n-acetylcysteine protects against progression of liver injury and that supplementation with n-acetylcysteine is a valuable therapy (pages 1877-1878 connecting paragraph).
	Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 034 based on the specific suggestions of 034. Further, since Baumgardner teach N-acetylcysteine as in the claims of 034 one would have been motivated to administer to known patients. Further, since Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract) one would have been motivated to administer to such patients based on the beneficial effects. Since Ishikawa teach that 8 week old mice were used (page 2 first complete paragraph of column 2) one would have been motivated to administer to subjects independent of the age. Since 034 teach specific components in the formulation one would have been motivated to include such components. Since 034 teach ranges of amounts for the components one would have been motivated to make and optimize such amounts. One would have had a reasonable expectation of success since the components and their functions were known in the art and one could have administered the components using known methods. Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first paragraph).
In relation to the subjects as recited in the claims, the instant specification (pages 16-17) recognizes that treating includes before the onset or development of any disease. Further, 034 recites specific utilities (column 1). Ishikawa teach that non-alcoholic steatohepatitis is a form of 
In relation to the administered agents, 034 recites compositions comprising amino acids (claims 1-20) including serine (claim 14). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first paragraph).

Claims 21-22, 33, 41-46, 49-60 and 62-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 9, 23-24, 108, 129-136, 138-157 of copending Application No. 15847289 (289) in view of Baumgardner et al. (‘N-acetylcysteine attenuates progression of liver pathology in a rat model of nonalcoholic steatohepatitis’ The Journal of Nutrition 2008 pages 1872-1879; ‘Baumgardner’) in view of Ishikawa et al. (‘L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model with upregulation of mitochondrial pathway’ PLOS ONE v9(7) July 2014 pages 1-12; ‘Ishikawa’). 
This is a provisional nonstatutory double patenting rejection.
	289 recites compositions comprising amino acids (claims 1-2, 4, 9, 23-24, 108, 129-136, 138-157) including isoleucine (claim 9) and serine (claim 23).
	289 does not recite specific methods in the claims nor does 289 recite carnitine.
	MPEP 804 recites 
In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
	
	289 recites specific utilities (page 1).
Further, Baumgardner teach that the effects of n-acetylcysteine were examined in a rat total enteral nutrition model where nonalcoholic steatohepatitis develops (abstract). Baumgardner teach that n-acetylcysteine attenuated progression of liver pathology and that n-acetylcysteine prevents many aspects of nonalcoholic steatohepatitis progression (abstract). Baumgardner teach that nonalcoholic liver disease covers staeatosis and nonalcoholic steatohepatitis (page 1872 first column). Baumgardner teach n-acetylcysteine is also being studied in alcoholic liver disease (page 1872 2nd column). Baumgardner teach that n-acetylcysteine protects against progression of liver injury and that supplementation with n-acetylcysteine is a valuable therapy (pages 1877-1878 connecting paragraph).
	Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first paragraph). Ishikawa teach that 8 week old mice were used (page 2 first complete paragraph of column 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 289 based on the specific suggestions of 289. Further, since Baumgardner teach N-acetylcysteine as in the claims of 289 one would have been motivated to administer to known patients. Further, since Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract) one would have been motivated to administer to such 
In relation to the subjects as recited in the claims, the instant specification (pages 16-17) recognizes that treating includes before the onset or development of any disease. Further, 289 recites specific utilities (page 1). Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first paragraph). Ishikawa teach that 8 week old mice were used (page 2 first complete paragraph of column 2).
In relation to the administered agents 289 recites compositions comprising amino acids (claims 1-2, 4, 9, 23-24, 108, 129-136, 138-157) including isoleucine (claim 9) and serine (claim 23). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first paragraph).

Claims 21-22, 33, 41-46, 49-60 and 62-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-50 of copending Application No. 16784453 (453) in view of Baumgardner et al. (‘N-acetylcysteine attenuates progression of liver pathology in a rat model of nonalcoholic steatohepatitis’ The Journal of Nutrition 2008 pages 1872-1879; ‘Baumgardner’) in view of Ishikawa et al. (‘L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model with upregulation of mitochondrial pathway’ PLOS ONE v9(7) July 2014 pages 1-12; ‘Ishikawa’). 
This is a provisional nonstatutory double patenting rejection.
	453 recites compositions comprising amino acids (claims 31-50) including isoleucine (claim 45).
	453 does not recite specific methods of administering in the claims nor does 453 recite carnitine.
	MPEP 804 recites 
In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
	
	453 recites specific utilities (page 1).
Further, Baumgardner teach that the effects of n-acetylcysteine were examined in a rat total enteral nutrition model where nonalcoholic steatohepatitis develops (abstract). Baumgardner teach that n-acetylcysteine attenuated progression of liver pathology and that n-acetylcysteine prevents many aspects of nonalcoholic steatohepatitis progression (abstract). Baumgardner teach that nonalcoholic liver disease covers staeatosis and nonalcoholic nd column). Baumgardner teach that n-acetylcysteine protects against progression of liver injury and that supplementation with n-acetylcysteine is a valuable therapy (pages 1877-1878 connecting paragraph).
	Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first paragraph). Ishikawa teach that 8 week old mice were used (page 2 first complete paragraph of column 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 453 based on the specific suggestions of 453. Further, since Baumgardner teach N-acetylcysteine as in the claims of 453 one would have been motivated to administer to known patients. Further, since Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract) one would have been motivated to administer to such patients based on the beneficial effects. Since Ishikawa teach that 8 week old mice were used (page 2 first complete paragraph of column 2) one would have been motivated to administer to subjects independent of the age. Since 453 teach specific components in the formulation one would have been motivated to include such components. Since 453 teach ranges of amounts for the components one would have been motivated to make and optimize such amounts. One would have had a reasonable expectation of success since the components and their functions were known in the art and one could have administered the components using known methods. Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that 
In relation to the subjects as recited in the claims, the instant specification (pages 16-17) recognizes that treating includes before the onset or development of any disease. Further, 453 recites specific utilities (page 1). Ishikawa teach that non-alcoholic steatohepatitis is a form of non-alcoholic liver disease and that L-carnitine prevents progression of non-alcoholic steatohepatitis in a mouse model (abstract). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first paragraph). Ishikawa teach that 8 week old mice were used (page 2 first complete paragraph of column 2).
In relation to the administered agents, 453 recites compositions comprising amino acids (claims 31-50) including isoleucine (claim 45). Ishikawa teach that L-carnitine can ameliorate or prevent liver damage of different etiologies (page 2 first paragraph).


Response to Arguments – double patenting
	Application No. 15847343 has been abandoned so the rejection based on that application is withdrawn. The rejection of canceled claims is withdrawn. Applicants’ arguments will be considered to the extent that they apply to the instant claims.
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants request that the rejections be held in abeyance, nothing has been done to overcome the rejections set forth above so they remain of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658